Citation Nr: 1813686	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-29 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a chronic right knee sprain since April 30, 2013. 

2.  Entitlement to a compensable disability rating for scars on the right knee since April 30, 2013.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to February 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in August 2017.  A transcript of the hearing is included in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the issues on appeal for new VA examinations.  The Veteran underwent a VA examination for his right knee symptoms most recently in July 2013, which also noted the presence of scars on the right knee.  However, in multiple statements since that time, including in July 2013, February 2014, and August 2014, and during the August 2017 Board hearing, the Veteran asserted that his right knee symptoms had worsened since the last VA examination.  Specifically, the Veteran has contended that he has degenerative joint disease (DJD), instability, residuals of a meniscal surgery, and multiple, painful scars in the right knee.  Accordingly, the Veteran should be scheduled for VA examinations to determine the current severity of his chronic right knee sprain and right knee scars associated with chronic right knee sprain symptoms.  See 38 C.F.R. §§ 3.326, 3.327 (2017) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for appropriate VA examinations to evaluate the current severity of his chronic right knee sprain and scars on the right knee disabilities.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's right knee and scars disabilities.

2. After completing Step 1, and any other development deemed necessary, readjudicate the claims of entitlement to increased disability ratings for a chronic right knee sprain and scars on the right knee in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of case (SSOC) should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

